Title: From John Adams to James Lloyd, 11 February 1815
From: Adams, John
To: Lloyd, James



No. 3
Dear Sir.
Quincy February 11th. 1815

We are ignorant, as you intimate, of one another. We are ignorant of our own Nation; We are ignorant of the Geography, the Laws, Customs and maners and habits of our own Country. Massachusetts, as knowing as any State in the Union, is deplorably ignorant of her Sister States, and what is more to be lamented Still, She is ignorant of herself. She is composed of two Nations, if not three. One Party reads the Newspapers and Pamphlets of its own Church, and interdicts all Writings of the opposite Complection. The other Party condemns all Such as Heresy and will not read or Suffer to be read, as far as their Influence extends, any thing but their own Libells. “The Avenue to the public Ear, is Shut” in Massachusetts, as Mr Randolph says, it is in Virginia. “With Us, the Press is under, a virtual Imprimatur” to such a degree that I do not believe, I could get these Letters to you printed in a Newspaper in Boston. Each Party is deliberately and Studiously kept in Ignorance of the other. Has naked Truth, and honest candour, a fair hearing or impartial reading, in this or any other Country? Have not narrow Bigotry, the most envious Malignity, the most base, vulgar Sordid fishwoman Scurrillity and the most palpable Lyes, a plenary indulgence, and an unbounded licentiousness. If there is ever to be an amelioration of the condition of Mankind, Phylosophers, Theologians, Legislators and Politicians and Moralists will find that the Regulation of the Press is the most difficult dangerous and important Problem, they have to resolve. Mankind cannot now be governed without it: nor at present with it.
Instead of a consolation, it is an Aggravation to know that this kind of Ignorance is not peculiar to Massachusetts. It is universall. It runs though every State in the Union. It is at least as prevalent in New York Pensylvania and Virginia, as in Massachusetts. Parties in Politicks like Sects in Religion, will not read, indeed they are not permitted by their Leaders to read any thing against their own Creed nor indeed to converse with any but their own Clubb. The Bible, is forbidden to the Vulgar, by all Parties.
Let me give an Example. coming down from the Senate Chamber, when I was Vice President, a Hawker, at the bottom of the Stairs presented to me an Octavo Volume. Turning to the Title Page, I found it was “The American Rembrancer” written by Callender. I knew nothing of the Book or its Author, gave the Pedlar his Price and pocketted the Book. Turning over the leaves at home, I found it full of the grosses Lies and Calumnies against Washington against myself and the whole Government. I pointed to passages, but the Gentlemen of the ruling Party would take no notice of them. “They were below Contempt.” New England is ignorant of this Book. But it was circulated in the middle and Southern States and believed as an Oracle. No measures taken to counteract an Engine that contributed So essentially to the final Prevalence of the Southern over the northern Interest. “The Prospect before Us” appeared afterwards: but no measures were taken as an Antidote to that Poison. Not only was Ignorance permitted to remain, but Error and Falshood to run and be glorified.
If We turn our Attention to another Subject We shall See the same Ignorance, Inadvertency, Nonchallence or Apathy in the Leaders of the Faction who were for continuing the War. The utmost Exertions of all their recruiting officers, with all the Influence of Hamilton and Pinkney, reinforced by the magical Name of Washington, had not been able to raise one half of their favourite little Army. That Army was as unpopular, as if it had been a ferocious wild beast let loose upon the nation to devour it. In Newspapers, in pamphlets, and in common Conversation they were called Canibals, a thousand Anecdotes, true or false of their licentiousnes were propagated and believed. There was not in the House of Representatives, a more unbridled Tongue, or a more licentious vituperatory Orator against War the Army, the Navy, the Administration and all their measures and Men than Mr Randolph. He called the Army Raggamuffins, and was not even called to Order. Yet all these Things did not remove from the Minds of those Leaders the Ignorance of the faintness of their own Influence and the Imbecility of their Power. No proper measures were taken by means of the Press to counteract Abuses. Indiscreet and injudicious prosecutions were instituted by Some, of the Law Officers of the United States which did more harm than good; Yet these were thought sufficient to Suppress all Opposition. I pray you to remark, Sir that I Speak of the Leaders of the Advocates for continuing the War. The Soundest Statesmen of the ruling Party in both Houses approved of my Missions to France and were highly pleased with them as I will Shew you hereafter.
Another demonstration of the Inattention and Inconsideration, if not of the Ignorance of those Leaders, arose from an unfathomable Source of Mischief, which I fear, labitur et labetur in omne volubilis Ævum. I mean that Stream of misrepresentations of the Men and Measures of the Administration, in circular Letters from Members of Congress to their Constituents in the middle and especially in the Southern States, which began as early as 1789 when Congress was held in New York and continued through the Eight years of Washingtons Administration, flowing all the time in peculiarly copious Abundance against me: and which in the Electioneering Parliamenteering Campain of 1796, and from thence to 1801 Swelled raged foamed in all the fury of a tempest at Sea against me. A collection of those circular Letters, would make many Volumes and contain more lyes in proportion to the time, than the Acta Sanctorum. Yet no measures were taken, to raise Dykes against this Inundation.
Another Proof of Ignorance, may Surprise you: I hope it will not offend you. Washington Hamilton and Pinckney were assembled at Phyladelphia to advise in the Selection of Officers for the Army. The History of the formation of this Triumvirate would be as curious as that of Pompey Cæsar and Cassus, or that of Anthony, Octavius and Lepidus: and the Effects of it, have been and may be for any thing I know as prosperous or adverse to Mankind. One Thing, I know that Cicero was not Sacrificed to the Vengeance of Anthony by the unfeeling Selfishness of the latter Tryumvirate, more egregiously than John Adams was to the  unbridled and unbounded Ambition of Alexander Hamilton, in the American Triumvirate.
Washington Hamilton and Pinkney depended for the Support of their Power and the System of their Politicks, entirely on New York and Pensylvania. The Norhern and the Southern States were immoveably fixed, in opposition to each other. If this Triumvirate did not know this, they were as ignorant, as you and I know, as acknowledge. We all are of each other. Pensylvania was compounded, of Germans, Irish, Quakers, and a few Ancient English Families who had been generally attached to the Proprietary Government. These were the great capital Classes. The Subdivisions of Roman Catholicks, Episcopalians, Presbyterians, Methodists Anabaptists Moravians &c &c &c were infinite. The Quakers were all in Principle hostile to War. But I must pursue this Investigation in my next Thanks for you favour of
John Adams